REILLY, Senior Judge,
concurring specially:
While I agree with the disposition of the petition for review and the analysis in Parts I and II of the majority opinion, I regard most of the discussion on the issue of counsel fees in Part III as unnecessary in view of the fact that at the time these proceedings were initiated by the landlord, no administrative ruling on this issue had even been made. Thus, neither party was in a position to claim reasonable reliance on agency precedent when the application for a rent increase based on capital improvements was filed.
Although the recent decision of this court in Hampton Courts did not overrule any judicial precedents,1 I do not regard as unfounded its depiction by the landlord as a departure from prior law, for it not only reversed an administrative ruling, but limited the statutory discretion of the agency to award (or withhold) attorney fees to the prevailing party. Whether or not this case was correctly decided is not a question any division of the court is called upon to discuss. Under our rules, we are bound by it, unless and until it is overthrown by an en banc court, subsequent legislation, or a decision of the Supreme Court.2
Hence, the majority opinion’s attempt to justify Hampton on the ground that the attorney fee provision in the District Rental Housing Act is analogous to a corresponding section of the federal Fair Housing Act is superfluous. It may also have a mischievous effect, for the analogy is strained. The federal statute reflects a national policy against racial discrimination. Thus persons aggrieved by such discrimination who retain lawyers to vindicate their rights may well be conceived as acting as private attorneys general. The same can scarcely be said of a local statute which protects wealthy as well as impoverished tenants from the law of supply and demand. As one of the express purposes of the statute is to prevent further erosion of the supply of available rental units, certainly a landlord who expends money to keep the rental structure from deteriorating so badly that it would have to be taken off the rental market is furthering the objectives of the statute.3 It would then seem to follow that such a landlord is entitled as a “private attorney general” to an award of counsel fees if his lawyer prevails in a contested case in which the tenants unsuccessfully oppose a compensating rent increase. But the notion that the rent control law should receive the same interpretation as statutes forbidding racial discrimination when a counsel fee issue is presented suggests that a landlord has no such entitlement.4 Surely we should avoid any observation which might lay the groundwork for any such onesided holding. Tenants have no monopoly of virtue, and landlords who promote the purposes of the Act by capital improvements or by maintaining existing units in a high state of repair *630should not be denied equal treatment when litigation costs are incurred.5
I also regret that the majority opinion did not put to rest the landlord’s contention that if Hampton Courts is applied here, such “retroactive" application will enable tenants to reopen cases which have already been closed, apply for counsel fees, and place an administrative burden upon the agency. Even granted that Hampton announced a new rule of decision, its application to the counsel fee issue in the instant case is not “retroactive,” because as the majority points out, the tenants here had made the same claim for fees at the agency level that was asserted by the Hampton tenants.
But as Kelly Adjustment6 made clear, judgments which have become final may not be invalidated retroactively so that the losing litigants may take advantage of a new rule of decision. Accordingly, I see no reason for refraining from holding that tenants who made no contemporaneous request for legal fees while their own cases were pending have no standing to return to the Commission and invoke the Hampton rule. Plainly, Hampton has no impact on cases where no such request was made during the proceedings before the Commission, or if made and rejected, was not raised again in a petition for judicial review challenging the adverse ruling of the agency. It is equally plain that our decision and Hampton are applicable to petitions for review currently pending which present the same issue. See Linkletter v. Walker, 381 U.S. 618, 85 S.Ct. 1731, 14 L.Ed.2d 601 (1965).

. Hampton Courts Tenants’ Association v. D.C. Rental Housing Commission, 573 A.2d 10 (D.C. 1990).


. M.A.P. v. Ryan, 285 A.2d 310 (D.C.1971).


. D.C.Code § 45-2502(5) (1986 Repl.). In revising the earlier rent control ordinances, the District Council in its 1985 enactment also found, inter alia, that the shortage of rental housing was growing because of the withdrawal of housing units from the market and deterioration of existing units. See id., § 45-2501(2).


. In construing the fee provisions of various civil rights statutes, federal courts have held that successful defendants in suits rejecting claims of discrimination may not require the claimants to pay their legal fees.


. The majority opinion cites Tenants of 738 Longfellow Street v. D.C. Rental Housing Comm., for the proposition that rent stabilization legislation "was designed to remedy a critical social evil, namely a severe shortage of rental housing,” but ignores the fact that the earlier rent stabilization Act accomplished the very opposite. The Council conceded as much in 1985 by exempting apartment buildings constructed after 1975 from rent control. See Seman v. D.C. Rental Housing Comm., 552 A.2d 863 (D.C.1989).


. Kelly Adjustment Co. v. Boyd, 342 A.2d 361 (D.C.1975).